Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), effective as of August 9, 2004, is
by and between LTC Properties, Inc., a corporation organized under the laws of
the State of Maryland (“LTC” or the “Company”), and Peter Lyew (“Executive”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Appointment, Title and Duties.  LTC
hereby employs Executive to serve as its Vice President and Director of Taxes. 
In such capacity, Executive shall report to the Chief Financial Officer of the
Company, and shall have such duties, powers and responsibilities as are
customarily assigned to a Vice President and Director of Taxes of a publicly
held corporation, but shall also be responsible to the Board of Directors and to
any committee thereof.  In addition, Executive shall have such other duties and
responsibilities as the Chief Financial Officer may assign him, with his
consent, including serving with the consent or at the request of the Chief
Executive Officer as an officer or on the board of directors of affiliated
corporations.

 

2.                                       Term of Agreement.  The term of this
Agreement shall commence as of the date hereof and shall extend such that at
each and every moment of time hereafter the remaining term shall be one year.

 

3.                                       Acceptance of Position.  Executive
accepts the position of Vice President and Director of Taxes of LTC, and agrees
that during the term of this Agreement he will faithfully perform his duties
and, except as expressly approved by the Board of Directors of LTC, will devote
substantially all of his business time to the business and affairs of LTC, and
will not engage, for his own account or for the account of any other person or
entity, in a business which competes with LTC.  It is acknowledged and agreed
that Executive may serve as an officer and/or director of companies in which LTC
owns voting or non-voting stock.  In addition, it is acknowledged and agreed
that Executive may, from time to time, serve as a member of the board of
directors of other companies, in which event the Board of Directors of LTC must
expressly approve such service pursuant to a Board resolution maintained in the
Company’s minute books.  Any compensation or remuneration which Executive
receives in consideration of his service on the board of directors of other
companies shall be the sole and exclusive property of Executive, and LTC shall
have no right or entitlement at any time to any such compensation or
remuneration.

 

4.                                       Salary and Benefits.  During the term
of this Agreement:

 

(a)                                  LTC shall pay to Executive a base salary at
an annual rate of not less than One Hundred Twenty Eight Thousand Dollars
($128,000) per annum (“Base Salary”), paid in approximately equal installments
at intervals based on any reasonable Company policy.  LTC agrees from time to
time to consider increases in such base salary in the discretion of the Board of
Directors.  Any increase, once granted, shall automatically amend this Agreement
to provide that

 

1

--------------------------------------------------------------------------------


 

thereafter Executive’s base salary shall not be less than the annual amount to
which such base salary has been increased.

 

(b)                                 Executive shall participate in all health,
retirement, Company-paid insurance, sick leave, disability, expense
reimbursement and other benefit programs which LTC makes available to any of its
senior executives, and shall be eligible for bonuses in the discretion of the
Board of Directors.

 

(c)                                  Executive shall be entitled to reasonable
vacation time, not less than four (4) weeks per year, provided that not more
than two (2) weeks of such vacation time may be taken consecutively without
prior notice to and non-objection by the Compensation Committee of the Board of
Directors or, if there is no Compensation Committee, the Board of Directors.

 

5.                                       Certain Terms Defined.  For purposes of
this Agreement:

 

(a)                                  Executive shall be deemed to be “disabled”
if a physical or mental condition shall occur and persist which, in the written
opinion of a licensed physician selected by the Board of Directors in good
faith, has rendered Executive unable to perform the duties set forth in
Section 1 hereof for a period of sixty (60) days or more and, in the written
opinion of such physician, the condition will continue for an indefinite period
of time, rendering Executive unable to return to his duties;

 

(b)                                 A termination of Executive’s employment by
LTC shall be deemed for “Cause” if, and only if, it is based upon (i) conviction
of a felony; (ii) material disloyalty to the Company such as embezzlement,
misappropriation of corporate assets or, except as permitted pursuant to
Section 3 of this Agreement, breach of Executive’s agreement not to engage in
business for another enterprise of the type engaged in by the Company; or
(iii) the engaging in unethical or illegal behavior which is of a public nature,
brings LTC into disrepute, and results in material damage to the Company.  The
Company shall have the right to suspend Executive with pay, for a reasonable
period to investigate allegations of conduct which, if proven, would establish a
right to terminate this Agreement for Cause, or to permit a felony charge to be
tried.  Immediately upon the conclusion of such temporary period, unless Cause
to terminate this Agreement has been established, Executive shall be restored to
all duties and responsibilities as if such suspension had never occurred;

 

(c)                                  A resignation by Executive shall not be
deemed to be voluntary and shall be deemed to be a resignation with “Good
Reason” if it is based upon (i) a diminution in Executive’s title, duties, or
salary; (ii) a reduction in benefits which is not part of an across-the-board
reduction in benefits of all executive personnel; (iii) a direction by the Board
of Directors that Executive report to any person or group other than the Chief
Executive Officer and/or Chief Financial Officer or the Board of Directors, or
(iv) a geographic relocation of Executive’s place of work a distance for more
than seventy-five (75) miles from LTC’s offices located at 22917 Pacific Coast
Hwy, Suite 350, Malibu, California;

 

2

--------------------------------------------------------------------------------


 

(d)                                 “Affiliate” means with respect to any
Person, a Person who, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control, with the
Person specified;

 

(e)                                  “Base Salary” means, as of any date of
termination of employment, the highest base salary of Executive in the then
current fiscal year or in any of the last four fiscal years immediately
preceding such date of termination of employment;

 

(f)                                    “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act;

 

(g)                                 A “Change in Control” occurs if:

 

(i)                                     Any Person or related group of Persons
(other than Executive and his Related Persons, the Company or a Person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities; or

 

(ii)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation (or other
entity), other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires 30% or more of the
combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

 

(iii)                               The Stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(iv)                              A majority of the members of the Board of
Directors of the Company cease to be Continuing Directors;

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Continuing Directors” means, as of any
date of determination, any member of the Board of Directors who (i) was a member
of such Board of Directors on the date of the Agreement or (ii) was nominated
for election or elected to such Board of Directors with the approval of a
majority of the Continuing Directors who were members of such Board of Directors
at the time of such nomination or election.

 

(j)                                     “Exchange Act” means the Exchange Act of
1934, as amended.

 

3

--------------------------------------------------------------------------------


 

(k)                                  “Person” means any individual, corporation,
partnership, limited liability company, trust, association or other entity.

 

(l)                                     “Related Person” means any immediate
family member (spouse, partner, parent, sibling or child whether by birth or
adoption) of the Executive and any trust, estate or foundation, the beneficiary
of which is the Executive and/or an immediate family member of the Executive.

 

6.                                       Certain Benefits Upon Termination. 
Executive’s employment shall be terminated upon the earlier of (i) the voluntary
resignation of Executive with or without Good Reason; (ii) Executive’s death or
permanent disability; or (iii) upon the termination of Executive’s employment by
LTC for any reason at any time.  In the event of such termination, the below
provisions of this Section 6 shall apply, and in the event of a Change in
Control, whether or not Executive’s employment is terminated thereby,
Section 6(b) shall apply.

 

(a)                                  If Executive’s employment by LTC terminates
for any reason other than as a result of (i) a termination for Cause, or (ii) a
voluntary resignation by Executive without a Good Reason, or (iii) a Change in
Control of the Company, then LTC shall pay Executive a lump sum severance
payment equal to his Base Salary; provided that if employment terminates by
reason of Executive’s death or disability, then such salary shall be paid only
to the extent the Company has available “key man” life, disability or similar
insurance relating to the death or disability of Executive;

 

(b)                                 Upon a Change in Control of the Company
whether or not Executive’s employment is terminated thereby, in lieu of the
severance payment described in Section 6(a) above, LTC shall pay Executive a
lump sum severance payment in cash equal to his Base Salary, and all stock
options and/or restricted stock shall automatically vest concurrently upon a
Change in Control, notwithstanding any prior existing vesting schedule;

 

(c)                                  If Executive’s employment by LTC terminates
for any reason, except for LTC’s termination of Executive’s employment for Cause
or a voluntary resignation by Executive without a Good Reason, LTC shall offer
to Executive the opportunity to participate in all Company-provided medical and
dental plans to the extent Executive elects and remains eligible for coverage
under COBRA and for a maximum period of eighteen (18) months at Company expense;
provided, however, in the event Executive’s employment by LTC terminated upon a
Change in Control of the Company, then Executive shall not be given the
opportunity to participate in any of such medical and dental plans, except to
the extent required by law;

 

(d)                                 In the event that Executive’s employment
terminates by reason of his death, all benefits provided in this Section 6 shall
be paid to his estate or as his executor shall direct, but payment may be
deferred until Executive’s executor or personal representative has been
appointed and qualified pursuant to the laws in effect in Executive’s
jurisdiction of residence at the time of his death;

 

4

--------------------------------------------------------------------------------


 

(e)                                  LTC shall make all payments pursuant to the
foregoing subsections (a) through (d) within seven (7) days following the date
of termination of Executive’s employment or consummation of a Change in Control
of the Company, as applicable;

 

(f)                                    Notwithstanding the foregoing, LTC shall
have no liability under this Section if Executive’s employment pursuant to this
Agreement is terminated by LTC for Cause or by Executive without a Good Reason;
provided, however, that if Executive’s employment pursuant to this Agreement is
terminated by LTC for Cause or by Executive without a Good Reason at any time
after a Change of Control which did not result in Executive’s employment being
terminated, such post-Change of Control termination by LTC for Cause or by
Executive without a Good Reason shall not affect in any way Executive’s
entitlement to the lump sum severance payment described in Section 6(b) above or
any other rights, benefits or entitlements to which Executive may be entitled as
a result of such Change of Control;

 

7.                                       Tax Liability Loan.  Upon a Change in
Control of the Company, whether or not Executive’s employment is terminated as a
result thereof, the Company shall offer Executive an unsecured loan in the
amount necessary to fund Executive’s tax liability arising from the accelerated
vesting of restricted shares held by Executive, if any.  Such loan shall be due,
in full, in ten (10) years from the date made and shall bear interest at the
then-current Applicable Federal Rate (the minimum rate necessary to avoid
“unstated interest” under Section 7872 of the Code) with interest payments to be
paid to the Company annually.  Such loan shall be evidenced by a promissory note
signed by, and with full recourse to, Executive.

 

8.                                       Indemnification.  LTC shall indemnify
Executive and hold him harmless from and against all claims, actions, losses,
damages, expense or liabilities (including expenses of defense and settlement)
(“Claim”) based upon or in any way arising from or connected with his employment
by LTC, to the maximum extent permitted by law.  To the extent permitted by law,
LTC shall advance to Executive any expenses necessary in connection with the
defense of any Claim which is brought if indemnification cannot be determined to
be available prior to the conclusion of, or the investigation of, such Claim. 
The parties hereto agree that each understands and has understood that
notwithstanding the above-stated provisions, nothing herein shall require LTC to
hold harmless or indemnify Executive with respect to any Claim which is brought
or asserted against Executive by LTC.  LTC shall investigate in good faith the
availability and cost of directors’ and officers’ insurance and shall include
Executive as an insured in any directors and officers insurance policy of such
insurance it maintains.

 

9.                                       Attorney Fees.  In the event that any
action or proceeding is brought to enforce the terms and provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable attorney
fees.

 

10.                                 Notices.  All notices and other
communications provided to either party hereto under this Agreement shall be in
writing and delivered by certified or registered mail to such party at its/his
address set forth below its/his signature hereto, or at such other address as
may be designated with postage prepaid, shall be deemed given when received.

 

5

--------------------------------------------------------------------------------


 

11.                                 Construction.  In constructing this
Agreement, if any portion of this Agreement shall be found to be invalid or
unenforceable, the remaining terms and provisions of this Agreement shall be
given effect to the maximum extent permitted without considering the void,
invalid or unenforceable provisions.  In construing this Agreement, the singular
shall include the plural, the masculine shall include the feminine and neuter
genders as appropriate, and no meaning in effect shall be given to the captions
of the sections in this Agreement, which are inserted for convenience of
reference only.

 

12.                                 Headings.  The section headings hereof have
been inserted for convenience of reference only and shall not be construed to
affect the meaning, construction or effect of this Agreement.

 

13.                                 Governing Law.  The provisions of this
Agreement shall be construed and interpreted in accordance with the internal
laws of the State of California as at the time in effect.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire agreement and supersedes all other prior agreements and
undertakings, both written and oral, among Executive and the Company, with
respect to the subject matter hereof.

 

IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.

 

 

 

 

 

LTC PROPERTIES, INC.,
a Maryland corporation

 

 

 

 

 

 

 

 

Address:

22917 Pacific Coast Hwy
Suite 350

 

  /s/ Andre C. Dimitriadis

 

 

Malibu, California 90265

 

  Andre C. Dimitriadis
  Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Edmund C. King

 

 

 

 

  Compensation Committee Representative

 

 

 

 

 

 

 

 

Address:

12049 Jeanette Place

 

  /s/ Peter Lyew

 

 

Granada Hills, CA 91344

 

  Peter Lyew

 

6

--------------------------------------------------------------------------------